 

Case 2:19-cr-00196-Z-BR Document 40 Filed 09/03/20; Page Te isteRaT Ree

NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT|COURT FILED

FOR THE NORTHERN DISTRICT OH TEXAS
AMARILLO DIVISION SEP - 3 opm

 

 

 

 

UNITED STATES OF AMERICA §
§ CLERK, U.S. DISTRICT COURT
ae By
Plaintiff, § Deputy
§
V. § 2:19-CR-196-Z-BR-(1)
§
ALLEN JAMES ARNOLD §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 19, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced cause. Defendant
Allen James Arnold filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Allen James Arnold was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Allen James Arnold; and ADJUDGES Defendant Allen James Arnold guilty of Count One of the
Superseding Information in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September .2 , 2020.

MATYHEW J. KACSMARYK
UNIJED STATES DISTRICT JUDGE
